            Case 3:20-mj-00155      Document 1-1       Filed 07/13/20     Page 1 of 13




STATE OF OREGON                       )
                                      ) ss:                  AFFIDAVIT OF MICAH CORING
County of Multnomah                   )

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Micah Coring, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

       1.       I am a Senior Special Agent with the Federal Protective Service (FPS) and have

been since 2009. My current assignment is the Federal Protective Service Field Office in

Portland, Oregon, where I am assigned to investigate general crimes. I am also a part time

investigator for the FPS Office of Internal Investigations (OII) and liaison for the Federal Bureau

of Investigation’s Joint Terrorism Task Force (JTTF). I graduated from the Federal Law

Enforcement Training Center’s Criminal Investigator Training Program in August 2009. I have

experience investigating crimes against federal employees and federal property, including threats

and assaults on federal government employees, and damage to federal buildings and property.

       2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

Kevin Benjamin WEIER. As set forth below, I have probable cause to believe that WEIER

committed or attempted to commit an arson of a federal building, namely the Mark O. Hatfield

United States Courthouse, violation of 18 U.S. Code § 844(f)(1).

       3.      The facts set forth in this affidavit are based on the following: my own personal

knowledge, knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers, interviews of witnesses, my review of

records related to this investigation, communication with others who have knowledge of the

events and circumstances described herein, and information gained through my training and


 Page 1 – Affidavit of Micah Coring
            Case 3:20-mj-00155        Document 1-1       Filed 07/13/20      Page 2 of 13




experience. Because this affidavit is submitted for the limited purpose of establishing probable

cause in support of the application for an arrest warrant, it does not set forth each fact that I or

others have learned during this investigation.

                                          Applicable Law

       4.      18 U.S.C. § 844(f)(1) makes it an offense to maliciously damage or destroy, or to

attempt to damage or destroy, any building or real or personal property owned, possessed, or

leased in whole or in part by the United States by means of fire or an explosive.

                                   Statement of Probable Cause

       5.      Since on or about May 26, 2020, protesters have gathered daily in Portland public

areas including Lownsdale Square, Chapman Square, and Terry Schrunk Plaza. The Justice

Center, which contains Portland Police Bureau’s (PPB) Central Precinct and the Multnomah

County Detention Center (MCDC), the Mark O. Hatfield United States Courthouse, and the

Edith Green-Wendell Wyatt Federal Building are directly across the street from those parks. The

United States of America owns the entire city block (Block #24) occupied by the Hatfield

Courthouse, as depicted below. Easements have been granted for the sidewalks surrounding the

Hatfield Courthouse, but the property boundary extends past the sidewalks and into the streets

surrounding the courthouse.




 Page 2 – Affidavit of Micah Coring
            Case 3:20-mj-00155      Document 1-1       Filed 07/13/20     Page 3 of 13




       6.      Daily protests have regularly been followed by nightly criminal activity in the

form of vandalism, destruction of property, looting, arson, and assault. Most violent of these

impacting federal property occurred on May 28, 2020, when the Portland Field Office for the

Immigration and Customs Enforcement (ICE) was targeted by a Molotov Cocktail. The Hatfield

Courthouse has experienced significant damage to the façade and building fixtures during the six

weeks following that incident. Additionally, mounted building security cameras and access

control devices have been vandalized or stolen. The most recent repair estimate for the damage

at the Hatfield Courthouse exceeds $50,000, and there has been additional and extensive damage

since then. Other federal properties in the area routinely being vandalized include the historic

Pioneer Federal Courthouse, the Gus Solomon Courthouse, and the Edith Green Wendall Wyatt

Federal Office Building. FPS law enforcement officers, Deputy U.S. Marshals, and other federal

law enforcement officers working to protect the Hatfield Courthouse have been subjected to


 Page 3 – Affidavit of Micah Coring
            Case 3:20-mj-00155       Document 1-1       Filed 07/13/20      Page 4 of 13




threats, aerial fireworks (including mortars), high intensity lasers targeting officers’ eyes, thrown

rocks, bottles, and balloons filled with paint, and vulgar language from demonstrators while

preforming their duties.

       7.      During the evening of July 12, 2020, there were approximately 250 protesters

within one block of the Hatfield Courthouse. The western façade of the courthouse has been

covered with protective wooden siding as a result of widespread vandalism, which includes

several shattered windows and extensive graffiti. At one point, protesters used sheets of

plywood to cover multiple western ingress/egress points of the Mark O. Hatfield Courthouse.

       8.      At approximately 1:15 am on July 13, 2020, approximately 25 to 50 unidentified

protestors started a fire in the middle of the pedestrian crosswalk located at the intersection of

SW Main Street and SW 3rd Avenue, which is located immediately adjacent to the Hatfield

Courthouse. At approximately 1:26 a.m., multiple law enforcement officers working within the

Hatfield Courthouse watched, via the livestream YouTube channel

https://www.youtube.com/watch?v=I6NecuMtaEs, as one of the unidentified protestors took a

flaming piece of wood from the fire and placed it at the wood-covered western facade of the

Hatfield Courthouse. Photos 1 through 5 below show the unidentified protestor moving the

flaming piece of wood from the fire to the courthouse façade.




 Page 4 – Affidavit of Micah Coring
        Case 3:20-mj-00155     Document 1-1    Filed 07/13/20   Page 5 of 13




                                     Photo 1




                                     Photo 2




Page 5 – Affidavit of Micah Coring
        Case 3:20-mj-00155     Document 1-1    Filed 07/13/20   Page 6 of 13




                                     Photo 3




                                     Photo 4




Page 6 – Affidavit of Micah Coring
            Case 3:20-mj-00155       Document 1-1      Filed 07/13/20    Page 7 of 13




                                             Photo 5




       9.      Shortly after the unidentified protestor places the flaming piece of wood next to

the wood-covered façade, a second protestor, later identified as WEIER, walked up to the

flaming piece of wood and tried to wedge it up against the wood covering the exterior of the

courthouse. After doing so, WEIER walked away from the façade. A few minutes later, other

protestors approached the burning piece of wood, removed it from the wooden façade, and

attempted to extinguish the flame.

       10.     On July 13, 2020, Department of Homeland Security Intelligence Operations

Specialist (IOS) Caleb Sloan analyzed the aforementioned YouTube channel feed in an attempt

to identify the protestors who had placed the flaming wood next to the courthouse façade. IOS

Sloan determined that WEIER was not the person who initially placed the burning wood next to

the courthouse façade, but he was the one who tried to push it more firmly up against the wood

covering. It was also apparent that WEIER was not the person who later pulled the burning

wood away from the façade and tried to extinguish it. IOS Sloan provided federal law

enforcement agents working at the Hatfield Courthouse screenshots of WEIER, which appear

 Page 7 – Affidavit of Micah Coring
            Case 3:20-mj-00155     Document 1-1       Filed 07/13/20   Page 8 of 13




below as Photos 6 and 7. Photo 7 shows WEIER attempting to push the burning wood closer to

the façade; Photo 6 shows him walking away afterward, while the wood still burns next to the

façade.

                                            Photo 6




                                               Photo 7




          11.   On July 13, 2020, FPS SA Travis Vas also analyzed the YouTube video and

found additional screenshots of WEIER. These photos show WEIER adjusting and affixing the

flaming piece of wood at the courthouse façade. The photos appear below as Photos 8 through

13.

 Page 8 – Affidavit of Micah Coring
        Case 3:20-mj-00155     Document 1-1   Filed 07/13/20   Page 9 of 13




                                        Photo 8




                                        Photo 9




Page 9 – Affidavit of Micah Coring
       Case 3:20-mj-00155     Document 1-1   Filed 07/13/20   Page 10 of 13




                                       Photo 10




                                       Photo 11




Page 10 – Affidavit of Micah Coring
         Case 3:20-mj-00155        Document 1-1       Filed 07/13/20   Page 11 of 13




                                                Photo 12




                                                Photo 13




       12.     Agents both inside and outside of the courthouse maintained surveillance of

WEIER for approximately two hours, until the crowd thinned out. At approximately 3:30 a.m.,

an arrest team located WEIER and took him into custody without incident. WEIER was taken to

the U.S. Marshals detention facility inside the Hatfield Courthouse.



 Page 11 – Affidavit of Micah Coring
         Case 3:20-mj-00155       Document 1-1        Filed 07/13/20   Page 12 of 13




       13.    At approximately 4:25 a.m., SA Vas and Inspector Nathaniel Huerta interviewed

WEIER in the Marshals Service detention facility. After being advised of and stating he

understood his Miranda rights, WEIER admitted being present at the front of the courthouse

when the burning piece of wood was placed against it, but denied placing the burning wood there

himself. WEIER said he saw the person who did so, but he did not know that person’s name.

WEIER denied touching the burning wood himself.

       14.    A comparison of WEIER’S booking photo and a screenshot of the video feed

appears below as Photo 14.

                                           Photo 14




                                          Conclusion

       15.    Based on the foregoing, I have probable cause to believe that Kevin Benjamin

WEIER attempted to maliciously damage by means of fire the wood-covered façade of the

Hatfield Courthouse, a building wholly owned and used by the United States, in violation of 18

 Page 12 – Affidavit of Micah Coring
         Case 3:20-mj-00155        Document 1-1       Filed 07/13/20     Page 13 of 13




U.S.C § 844(f)(1). I therefore request that the Court issue a criminal complaint and arrest

warrant charging WEIER with that offense.

       16.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Gary

Sussman. AUSA Sussman informed me that in his opinion, the affidavit is legally and factually

sufficient to establish probable cause to support the issuance of the requested criminal complaint

and arrest warrant.

                                                     (By telephone)
                                                     Micah CORING
                                                     Senior Special Agent
                                                     Federal Protective Service

       Sworn to by telephone or other reliable means in accordance with Fed. R. Crim. P. 4.1 at
   12:25
___________                 13
            am/pm on July ________, 2020.



                                                     ____________________________________
                                                     HONORABLE STACIE F. BECKERMAN
                                                     United States Magistrate Judge




 Page 13 – Affidavit of Micah Coring
